DICKINSON, Presiding Justice,
concurring in part and dissenting in part:
¶ 57. Russell Nix settled with Union Carbide Corporation and signed a release. I agree that the release clearly allowed him to pursue his claim for “mesothelioma ... or death resulting from ... mesotheli-oma .... ” But the release just as clearly released Union Carbide Corporation from
any and all claims, causes or rights of action, demands of every kind and nature whatsoever, including, without limitation, all future and present claims that RUSSELL E. NIX ... may now or hereafter have including any and all asbestos-related diseases, injuries, cancers, and/or malignancies, now or arising hereafter....
¶ 58. In my view, releasing “any and all claims, causes or rights of action, demands of every kind and nature whatsoever” unambiguously releases claims for punitive damages and attorney fees. I would reverse the punitive-damages and attorney-fees awards and affirm the compensatory-damages award.
COLEMAN, J., JOINS THIS OPINION.